Citation Nr: 1316114	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  12-11 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for psychiatric disability, claimed as schizophrenia and a psychotic episode.  


REPRESENTATION

Appellant represented by:	Elizabeth Lunn, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran's active military service extended from November 1998 to November 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the reopening of the Veteran's claim for service connection for schizophrenia and a psychotic episode.  

Claims for service connection for psychiatric disorders may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In March 2013, the Veteran's attorney requested that he be afforded hearing before a Veterans Law Judge sitting at the RO.  A remand to afford him the opportunity to appear at the requested Travel Board Hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Travel Board Hearing at the RO.



No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 




_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


